Citation Nr: 1530806	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a cervical spine disability.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July to December 1980 and on active duty from October 2003 to June 2004 and January 2008 to February 2009 with additional service while a member of the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as a claim for service connection for any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that his hypertension, cervical strain, and psychiatric disability, to include PTSD, are related to his active duty service during the Gulf War and while stationed in Guantanamo, Cuba.  

The record reflects that some Army National Guard records were received that verify some dates of service in the National Guard; however, not all of the Veteran's dates of service in the National Guard have been verified.  Specifically, evidence of record indicates that the Veteran had additional periods of active duty for training (ACDUTRA) in 2010 and 2011 that have not been verified.  Further, his complete medical and personnel records pertaining to service in the National Guard   have not been obtained.  Therefore, further development to obtain those records is in order.  

Additionally, the Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

With regard to the Veteran's claim for service connection for a psychiatric disorder, the Board finds the June 2009 and September 2010 VA examination reports to be inadequate.  The June 2009 VA mental disorders examination report shows that the examiner diagnosed an adjustment disorder but did not provide an opinion with adequate supporting rationale as to whether it was related to the Veteran's active duty and/or active duty for training.  Additionally, the September 2010 VA PTSD examiner opined that the Veteran did not have PTSD related to a claimed stressor of being threatened by an inmate in Guantanamo, Cuba.  However, the September 2010 examiner failed to provide a rationale that accounted for the Veteran's DD Form 214 notation that he served in an eminent danger pay area and related July 2010 statement that the Veteran feared for his life while on guard duty in Kuwait.  Therefore, the claim must be remanded for another VA examination.    

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from October 2013 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Army National Guard.

2. The RO or the AMC should undertake all indicated development to obtain all medical and personnel records for the Veteran's service in the Army National Guard.  Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide a copy of any Army National Guard records in his possession.

3. The RO or the AMC should undertake appropriate development to obtain any other, outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from October 2013 to the present.

4. Then, the Veteran should be afforded an examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty and active duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to any of the Veteran's periods of active duty or active duty for training.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether VA examinations addressing the etiology of the Veteran's hypertension and cervical strain are warranted in light of any additional service records received while the case is in remand status.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




